Smith, J.:
The questions presented in this case are substantially those presented in the case of People v. Luft (192 App. Div. 713) the decision of which is handed down herewith. The word “ wilfully ” was defined by the court substantially as it was defined in the Luft case, and, furthermore, the court refused to charge specifically what were the duties under the Election Law of the chairman and of those inspectors acting as ballot and poll clerks. The refusal to charge as to the specific provisions of that statute was, we think, material error by reason *720of its bearing upon the willful intent of the defendant in making the statement of the result of the canvass.
The judgment should, therefore, be reversed and a new trial granted.
Clarke, P. J., Dowling and Page, JJ., concur.
Judgment reversed and new trial granted. Settle order on notice.